Title: From James Madison to John Armstrong, 12 August 1814
From: Madison, James
To: Armstrong, John


        
          August 12. 1814.
        
        Note to the Secretary of War on letters from him to Brown of July 19—and to Izard of July 27. and August 2. with a memorandum of the Secretary on the two last, “that in case the attack on Kingston be rendered impracticable, and that the moment of ascendancy on the Lake Ontario may not be lost, 2000 of Izard’s men may be carried to the west end of the Lake to join Gaines; being landed on the East side of Niagara and marched rapidly to Lewistown and Buffalo. When united, to reduce Forts Gaines and Niagara. Izard to command—of the remainder of Izard’s army—2000 to

begin to fortify on the St. Laurence—the balance, 500, to releive militia at Sackets harbor, and assist in manning the armed barges.” J. A.
        It becomes more and more evident that without a direct and constant correspondence and understanding, of which no proof is seen, between Izard, Brown, and the Commanding officer at Sackets-harbor, (as well as between them and the naval Commander) no system of operations can take place. Communications from Buffaloe, to Plattsburg or the St. Laurence and vice versa thro’ Washington with particular instructions founded thereon must be inadequate; the more so as the plans and movements on the lines, must depend on the varying strength and movements of the Enemy, which will be known there before they reach Washington; and as the instructions may become inapplicable before they arrive.
        Will not Izard be too late on the St. Laurence to prevent the transportation of troops & stores from Montreal, and consequently the 2000 men be now misapplied in establishing a post for that purpose?
        If he is to proceed with 2000 to the head of Lake Ontario ought not communications thereon to be immediately had with the Navy Department: and the measure to be conditioned on the safety of Sackets-harbor?
        What arrangements exist for Militia aid from Vermont or New York for the security of the posts on Lake Champlain in case re-inforcements should enable the enemy to direct attacks there as well as elsewhere in the absense of the force with Izard?
        
          James Madison.
        
      